Title: Alexander Garrett’s Order of Ceremonies for the Central College Cornerstone Laying, [before 6 October 1817]
From: Garrett, Alexander
To: 


                        
                            before 6 Oct. 1817
                        
                        
                        
                        
                        
                        
                        
                        
                            
                                
                                Ceremoney to be used in laying the corner stone of the Central College
                            
                            
                                Martial
                                
                            
                            
                                A Dawson L T Catlett
                                The Brethern will meet in a room up stairs of the Stone house precisely at 10 Oclock on monday the 6th October 1817.
                            
                            
                                
                                The lodge there opened and the procession formed.
                            
                            
                                
                                The Martial will call for the brethern in the following order towit
                            
                            
                                
                                2. Tylers, with drawn swords
                                Bros
                                Fitch & Colclaser.
                            
                            
                                
                                1 Tyler with a drawn sword
                                〃
                                Clif Harris
                            
                            
                                
                                Entered apprentices
                                2 & 2.
                                
                            
                            
                                
                                Fellow-crafts
                                2 & 2.
                                
                            
                            
                                Past
                                Master Masons
                                2 & 2.
                                
                            
                            
                                Past
                                Master Masons
                                2 & 2
                                
                            
                            
                                
                                Stewards
                                2 & 2.
                                white rods.
                            
                            
                                
                                Junior Deacons
                                2 & 2
                                black rods
                            
                            
                                
                                Senior Deacons
                                2 & 2
                                black rods. Chiles  & Whitehouse
                            
                            
                                
                                Secretaries
                                2 & 2.
                                Rolls. Carr & Garrett
                            
                            
                                
                                Treasuries
                                2 & 2.
                                
                            
                            
                                
                                Junior Wardens
                                2 & 2.
                                pillers & Mallets
                            
                            
                                
                                Senior Wardens
                                2 & 2.
                                pillars & mallets. Lewis & Craven
                            
                            
                                
                                Visiting Masters of Lodges
                                2 & 2.
                                with Mallets
                            
                            
                                Catlett
                                Substitute, Grand Master & Chaplain
                                abreast.
                                with the Bible
                            
                            
                                
                                Visitors of the Central College
                                3. & 3.
                                
                            
                            
                                
                                Bearers of Corn Wine & oil
                                 abreast
                                Pitts; Barksdale; & Fretwell,
                            
                            
                                
                                Orator & aid
                                2 & 2.
                                Southall & Fagg aid
                            
                            
                                
                                Princepal Architeck
                                
                                Jno m Perry
                            
                            
                                
                                Band of Music
                                in a line
                            
                            
                                
                                Tyler with a drawn sword
                                
                                  Wertenbaker
                            
                            
                                
                                  Judge Stewart.
                                
                                
                            
                            
                                
                                  Attornies 2 & 2
                                
                                
                            
                            
                                
                                  Visiting Gentlemen 2 & 2
                                
                                
                            
                            
                                1st Square}
                                On arriveing at the arch erected near the building, the procession will pass under it untill the G, Master shall arrive at the mouth of the arch when the Martial will command Halt: those who have passed the arch will then half face inwards, and open the line leaveing a passage of 8 feet. The Grand Master with those in his rear will then march along the line untill he shall arrive at the  corner of the building, when they will halt. the Visitors of the Central College will here be conducted by the martial & placed on the right of the Grand Master & Chaplain, in a line two feet distant from the side wall of the building: The bearers of the Corn wine & oil will next march to the left of the substitute and place themselves in a line two feet distant from the side wall. The Orator his aid and the Architec will next march to the left & place themselves in front of the Grand Master; The Band of music and Tyler will march up and in the rear of the Grand Master & here stand. The Judge and other invited Gentlemen will march up and take their stand in the rear of the Band of music
                            
                            
                                2d Square
                                The rear lines which remain open all this time so soon as the above square is formed will then face to the right & left  outwards. The 2 first  in the rear will join arms & march thro the line untill they arrive on the rear of the invited Gent, here they will seperate one marching  to the right the other to the left placeing themselves on the right and left of the G Master Music. the 2d couple will proceed in like manner all takeing care to form  a square in the rear of that already formed distant therefrom at least 2 paces
                            
                            
                                Martial.
                                 Will then Command Silence in a loud Voice
                            
                            
                                Chaplain,
                                Will then deliver a prayer
                            
                            
                                Bro. Fagg.
                                A masonic Anthem. … Brothers join in chorus only
                            
                            
                                G Master
                                Gent of Visitors of the Central College. You have been pleased to grant to the masonic order here present, the high & important previlage of laying the corner stone of this building. Will you if you please further indulge us with your aid & participation on this interesting occasion
                            
                            
                                G Master.
                                May allmighty God without invocation to whom, no work of importance should be begun bless this undertakeing and enable us to carry it on with success—protect this College; the object of which institution, is to instill into the minds of Youth principles of sound knowledge. To inspire them with the love of religion & virtue and prepare them for filling the various situations in society with credit to themselves and benefit to their country
                            
                            
                                Sub. & Archt
                                The Substitute & Principal Architec will now proceed to lay the stone in its bed.
                            
                            
                                Substitute.
                                Will then present the G Master, with the square plumb & level saying Right W. G Master, I present you with these implements used by our ancient fraternity with which you will please proceed to assertain the fitness of this stone.
                            
                            
                                G Master.
                                Placeing himself at the east corner of the stone, Says Gent of Visitors of the C:C. will each of you apply this square to this stone & assertain its fitness
                            
                            
                                
                                The plumb is next presented in like manner.
                            
                            
                                
                                The level is next presented in like manner
                            
                            
                                
                                The G Master then will apply them himself in like manner after which will return them to the Substitute
                            
                            
                                Substitute.
                                Then will present to the G Master a mallet.
                            
                            
                                G Master.
                                Will strike the stone 3 times saying, ‘I pronounce this stone well formed true & trusty’
                            
                            
                                Brethern.
                                3 loud huzzas
                            
                            
                                Music
                                Hail Columbia for 10 5 minutes
                            
                            
                                Martial
                                Will Command Halt.
                            
                            
                                B. Pitts
                                Will then present the vesel of oil Corn to the substitute who will present it to the G Master who will scatter it on the stone
                            
                            
                                Bro Barksdale.
                                Will then present the vesel of wine in like manner.
                            
                            
                                Bro. Fretwell
                                Will next present the vesel of oil in like manner.
                            
                            
                                G Master
                                May the all bountious Author of nature bless the Inhabitants of Virginia and particularly the Guardians of this our infant institution with all the necessaries, conveniencies and comforts of life: increase their love of knowledge and liberty, Give them energy to prosecute their present undertakeing to the credit of themselves the advancement of our youth and the security of our liberties, Assist in the erection and completion of this building. Protect the workmen against every accident, and long preserve this structure from decay, and give to us all  in needed supply, the corn of nourishment the wine of refreshment and the oil of joy Amen.
                            
                            
                                Brethern
                                 So mote it be 3 times    Amen
                            
                            
                                G Master
                                To the Chaplain “Revd Sir. Have we here the 1st & greatest light of masonry”
                            
                            
                                Chaplain
                                It is in my hand Right Worshipfull
                            
                            
                                G Master
                                What instruction does it give on this occasion
                            
                            
                                Chaplain.
                                Thus saith the Lord God, behold I lay in Zion for a foundation a stone, a tried stone, a precious stone corner stone a sure foundation,—Judgment also will I lay to the line and righteousness to the plummet; for behold the Stone which I have laid before Joshua, upon one stone shall be seven eyes: behold I will engrave the engraveing thereof saith the Lord of Hosts, bless Ye the Lord all ye servants of the Lord lift up your hands in the sanctuary and bless the Lord; the Lord that made heaven & earth bless thee out of Zion
                            
                            
                                Brethern
                                Grand Honors
                            
                            
                                Chaplain
                                A Pry Prayer.
                            
                            
                                G Master
                                Gent Visitors of the C.C: The masonic societies haveing exercised your kind previlage granted them by laying (with your aid) the corner stone of this structure beg leave to offer you their best wishes for its prosperity
                            
                            
                                ChaplainBand
                                 A prayerYankeyYankee doodle
                            
                            
                                Orator
                                Then conducted to an eminance by his aid, will proceed with his oration  after which the martial will call for music
                            
                            
                                Martial.
                                Music. when the band will play Jeffersons march dureing which the Sword bearers who are on the extream extreem ends of the rear square will face about and march close in the rear of the squares untill they arrive in the rear of the envited Gentlemen. here they will form the arch with their swords. the Brethern also on the extream extreem end of the rear square will in like manner face about and march in the rear of the square passing under the swords move on to the mouth of the erected arch where Bro. Harris Tyler will be standing. When this square shall be formed in the line the front Square will then display itself. the G Master faceing about with his Substitute & Chaplain those of that square formerly in his rear & now in front will open to the right and left. When the G. Master Substitute & Chaplain will march forward the Visitors of the C.C will next follow on. The bearers of corn, wine & oil, will next form themselves in the rear of the  The Orator & aid in the rear of them, the P. Architec next the  of music next, The Tyler in the rear, then Judge, Attornies  invited Gentlemen 2 & 2 will form themselves in the rear of the Tyler as before   After the line of march is formed the
                            
                            
                                Martial
                                Will command Halt (for a moment)
                            
                            
                                Martial
                                Will then Command music.
                            
                            
                                Band.
                                Madisons march … When the procession shall arrive at the Stone house those in front of the G Master will open to the right & left thro which the G Master & the others in his rear other brethern in his rear will will march into the lodge room, close the Lodge & repair to dinner with the Visitors & invited Gentlemen
                            
                        
                        
                        
                        
                        
                        
                        
                        
                      
                        
                            
                            
                            
                        
                    